Citation Nr: 1108968	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  05-35 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

1.  Entitlement to a disability rating higher than 10 percent for residuals shrapnel wound left shoulder with retained metallic bodies (minor), for the period from February 4, 1969 to August 19, 1992.  

2.  Whether there is an unadjudicated November 1996 claim for an increased rating for residuals of shrapnel wound left shoulder with retained metallic bodies (minor) before the Board.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In that decision the RO assigned an effective date of February 4, 1969 for grant of service connection for residuals of shrapnel wound to left shoulder and assigned a noncompensable evaluation from that date.  


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO denied a November 1996 claim for an increased disability rating for residuals shrapnel wound left shoulder with retained metallic bodies (minor); the Veteran initiated an appeal of that decision.  

2.  The RO did not receive a timely substantive appeal as to the April 1997 rating decision, in which it denied a November 1996 claim for increased rating for residuals shrapnel wound left shoulder with retained metallic bodies (minor), and closed the appeal.  

3.  The Veteran's residuals shrapnel wound left shoulder with retained metallic bodies (minor) did not result in more than slight disability of muscle during the period from February 4, 1969 to August 19, 1992.  

4.  During the period from February 4, 1969 to August 19, 1992, the Veteran was not unable to secure or follow a substantially gainful occupation due to disability from residuals shrapnel wound left shoulder with retained metallic bodies (minor).  

5.  The Veteran's residuals shrapnel wound left shoulder with retained metallic bodies (minor) do not result in a scar that caused limitation of the part affected during the period from February 4, 1969 to August 19, 1992.  

CONCLUSIONS OF LAW

1.  There is no appeal before the Board of the April 1997 RO decision that denied a November 1996 claim for an increased rating for residuals shrapnel wound left shoulder with retained metallic bodies (minor).  38 U.S.C.A. §§ 7104, 7105 (West 1991& 2002); 38 C.F.R. § 20.1103 (1997 & 2010).  

2.  The criteria have not been met for disability rating higher than 10 percent for residuals shrapnel wound of the Veteran's left shoulder with retained metallic bodies (minor) for the period from February 4, 1969 to August 19, 1992.  38 U.S.C. § 355 (1970), 38 U.S.C.A. § 1155, 5102 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.1, 4.2, 4.7, 4.10, 4.16, 4.21, 4.40, 4.47-4.56, 4.72, 4.73 Diagnostic Code 5303, 4.118 Diagnostic Codes 7803-7805 (1969 - 1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural posture

The path over which this issue developed is somewhat atypical and must be explained in detailed.  To aid in the understanding of the Board's discussion of the merits of this appeal and the Board's discussion of VA's duties to notify and assist the Veteran, the Board will first explain the history of this case.  

In April 1969, the Veteran filed a claim for service connection for a fragmentation wound of his left shoulder.  The RO denied the claim the following month.  He again filed a claim for this disability in August 1992; the RO granted the claim in a July 1993 rating decision and assigned a noncompensable disability rating effective August 19, 1992, the date of the Veteran's then most recent claim.  

In November 1999, the Board issued a decision in which it adjudicated two issues:  First, whether clear and unmistakable error (CUE) was showing in the May 1969, August 1976, October 1981, and July 1993 rating decisions (which failed to grant service connection and a compensable evaluation for residuals of shrapnel wounds to the left shoulder).  

Second, whether the Veteran was entitled to an effective date earlier than November 1996 for a 20 percent evaluation for residuals of shrapnel wound of the left shoulder.  The Board denied the appeal as to both issues.  

The Veteran appealed the November 1999 Board decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In a June 2003 ORDER, the Veterans Court vacated the Board decision with respect to the Veteran's CUE claim as to the 1993 RO decision and remanded the matter to the Board.  

In a separate February 2004 decision, the Board determined that there had been clear and unmistakable error (CUE) in the July 1993 rating decision that assigned an effective date in August 1992.  The Board's February 2004 decision is final. 

In a March 2004 rating decision the RO implemented the Board's February 2004  decision and assigned February 4, 1969 as the effective date of the grant of service connection for residuals of a shrapnel wound of the right shoulder.  The RO assigned a noncompensable rating from February 4, 1969.  

The Veteran appealed that decision to the Board, arguing that he is entitled to a compensable rating from February 4, 1969 to November 19, 1996.  

Importantly, the Board finds that this was the sole issue raised by the Veteran's attorney in the October 2005 appeal of the July 2005 Statement of the Case, which was clearly based on the August 2004 notice of disagreement (also issued by the Veteran's attorney).  No other issue regarding the March 2004 rating action was appealed, and no other issue was before the Board at this time.  The Board decision on this matter is based on a total review of the evidence at that time.  The Veteran's attorney at that time was (and is) fully aware of the law regarding VA benefits and made a clear decision to only appeal that issue. 

In January 2008, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.  That development completed, the matter was properly been returned for appellate consideration.   See Stegall v. West, 11 Vet. App. 268 (1998).  

In a decision issued in October 2009, the Board granted a disability rating of 10 percent, but no higher, for residuals of a shrapnel wound left shoulder with retained metallic bodies (minor) for the period from February 4, 1969 to August 19, 1992.  The Veteran appealed that decision to the Veterans Court.  In November 2010, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs, (the Parties), vacated the portion of the October 2009 decision which denied a rating higher than 10 percent for residuals of for residuals of a shrapnel wound left shoulder with retained metallic bodies (minor) for the period from February 4, 1969 to August 19, 1992, and remanded the matter to the Board for compliance with the instructions in the joint motion.  

In the November 2010 joint motion, the Parties agreed that a remand to the Board was necessary for the Board to provide adequate reasons and bases for the denial of a rating higher than 10 percent for residuals of a shrapnel wound left shoulder with retained metallic bodies (minor) for the period from February 4, 1969 to August 19, 1992.  The Parties stated that "in particular, the Board should consider the rating criteria in effect for muscle disabilities during the applicable time period, specifically 38 C.F.R. § 4.72 (1969), and not limit the discussion to the current rating criteria.  

The Board will once again explain its decision, in detail:


The November 1996 claim.

In the November 2010 joint motion, the Parties also agreed as follows:  

Additionally, there appears to be an unadjudicated claim of entitlement to an increased evaluation of residuals of a shrapnel wound to the left shoulder with retained metallic bodies rated as 20 percent disabling based on a claim filed in November 1996.  Appellant filed a claim for an increased rating for his residuals of a shrapnel wound to the left shoulder in November 1996, in an April 1997 rating decision, the RO denied his claim, and Appellant appealed challenging the denial of a higher rating.  During the course of this appeal, in February 1998, the RO issued a supplemental statement of the case (SSOC) that assigned a 20 percent disability rating for Appellant's shrapnel wound to his left shoulder pursuant to DC 5303, effective in November 1996, the date of Appellant's claim. R. at 600-07.  The SSOC, noted that the grant of the 20 percent evaluation for his left shoulder wound did not satisfy his appeal of the April 1997 rating decision. 

After reviewing the claims file, it does not appear this increased rating claim has ever been adjudicated by the Board.  The November 1999 Board decision arising from Appellant's appeal of the April 1997 rating decision addressed the effective date of the 20 percent rating, but not the propriety of the rating itself. 

Furthermore, none of the subsequent Board decisions have addressed this issue. Therefore on remand, the Board should address whether there is a pending unadjudicated increased rating claim for Appellant's left shoulder disability arising from an appeal of the April 1997 rating action. 

On November 8, 1996, the RO received a claim from the Veteran for an increased rating for the Veteran's residuals shrapnel wound left shoulder with retained metallic bodies (minor).  The RO replied on November 25, 1996, requesting that he submit evidence of medical treatment for his left shoulder.  On December 12, 1996, the RO received another request for an increased rating for his left shoulder disability.  

As provided at 38 U.S.C.A. § 511(a), the Secretary of Veteran's Affairs (Secretary) shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veteran or the depends or survivors of veterans.  In the case of a decision by the Secretary under § 511, the Secretary shall, on a timely basis, provide to the claimant and the claimant's representative, notice of such decision.  38 U.S.C.A. § 5104(a).  If the Secretary denies the benefit sought, the notice shall also include a statement of the reasons for the decision and a summary of the evidence considered by the Secretary.  38 U.S.C.A. § 5104(b).  

In an April 1997 rating decision, the RO denied the November 1996 claim for an increased rating for the Veteran's residuals shrapnel wound left shoulder with retained metallic bodies (minor).  The RO notified the Veteran and his representative of that decision on April 24, 1997 and included a summary of the evidence considered by the Secretary and a statement of the reasons for the decision.  The claim, therefore, was adjudicated.  This is the factual finding of the Board based on a review of the clear evidence of record.  

Once the RO adjudicates a claim, appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished as prescribed in 38 U.S.C.A. § 7105.  38 U.S.C.A. § 7105(a).  The claimant has one year from the date of mailing of notice of the RO action or determination to initiate an appeal of the decision to the Board.  38 U.S.C.A. § 7105(c).  If action taken by the RO does not resolve the disagreement, the RO shall prepare a statement of the case and submit copies of the statement of the case to the claimant and his or her representative, if there is one.  38 U.S.C.A. § 7105(d)(2),(3).  The claimant is then afforded a period of 60 days from the date the statement of the case is mailed to file a formal appeal.  This may be extended for a reasonable time for good cause shown.  38 U.S.C.A. § 7105(d)(3).  Additionally, the formal appeal will be considered timely if received within one year of the date of notification of the determination being appealed, notwithstanding the 60 day period from mailing of the statement of the case.  38 C.F.R. § 20.302(b).  The RO may close the case for failure to respond after receipt of the statement of the case.  38 U.S.C.A. § 7105(d)(3).  

As to a substantive, or formal, appeal, regulation provides as follows:  

A Substantive Appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  If the Statement of the Case and any prior Supplemental Statements of the Case addressed several issues, the Substantive Appeal must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed.  The Substantive Appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the argument should be related to specific items in the Statement of the Case and any prior Supplemental Statements of the Case.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed.  The Board will not presume that an appellant agrees with any statement of fact contained in a Statement of the Case or a Supplemental Statement of the Case which is not specifically contested.  Proper completion and filing of a Substantive Appeal are the last actions the appellant needs to take to perfect an appeal.  

38 C.F.R. § 20.202.  

A determination on a claim by the RO of which the claimant is properly notified is final if an appeal is not perfected as described in.  38 C.F.R. § 20.1103. 

In April 1997, the RO received from the Veteran a VA Form 9, stating that he wanted to appeal the RO's decision denying an increased rating for the residuals shrapnel wound left shoulder with retained metallic bodies (minor).  This is a notice of disagreement with the decision.  It cannot be a substantive (formal) appeal (which is designed to be) because a statement of the case had not yet been issued.  The RO prepared a proper statement of the case and mailed the statement of the case to the Veteran and his representative on May 1, 1997.  

In May 1997, the RO received a writing from the Veteran in which he stated as follows (the wording of this statement from the Veteran is particularly important):  

I request a personal hearing before the Regional Office Personnel or an Adjudication Hearing Officer.  I wish to be represtented (sic) by a Service Officer from the Veterans of foreign Wars of the U.S.  This request is in regard to the decision made by the D.V.A. dated 24 April 1997.

I request that the Appeal to the Board of Veteran's Appeal (form 9) filed on April 28, 1997 be defered (sic) until after a personal hearing has been held.  

38 USC 3.159 section 5107  I request the Secretary assist me in requesting information from Military Records that prove I was relieved of regular duty and was assigned as NCIC in Pleku, Vietnam in May and June or there abouts.  This period was spent in convalesance (sic) at the medical facility there.  

Also, I went to the VA in Honolulu after my discharge from active duty for a prestabilization rating for my service-connected wound that was causing disability.  I was told that all my records had been destroyed in a fire and that I would not be able to file a claim.  This can be verified by my wife.  

I once again tried to file a claim with the help of Mr. ["P.P."] in 1980 when I had a stroke.  Again I was told they could not find my records.  This can be verified by Mr. ["P.P."].  

Please notify me if the ultimate responsibility for furnishing evidence rests on my part.  

The Board finds that this is not a formal appeal to the Board.  The Form 9 received earlier was not a formal appeal but rather was a notice of disagreement.  The May 1997 letter does not meet the requirements of a substantive appeal as specified in 38 C.F.R. § 20.202.  This alone is sufficient for the Board to determine that this letter is not a formal appeal.  Additionally, the Board notes that his letter does not express an intent to complete the appeal but rather expresses an intent to first attend a hearing and then decide whether to complete the appeal.  This is the factual finding of the Board.  The use of the term "deferred" supports this factual finding of the Board. 

The fact that the Veteran is citing to 38 USC 3.159 section 5107 and a "form 9" clearly indicates an understanding of the VA system and a knowledge of what is required to appeal a case to the Board, which the Board finds he did not do at that time, indicating that he defers such an appeal pending a hearing at the RO.  He is leaving the option open to appeal the decision of the RO to the Board following the hearing at the RO, nothing more. 

In June 1997, a hearing was held before an RO hearing officer.  The Veteran answered his representative's question in the negative as to whether he wanted a hearing before the Board.  He referred to his pain of the left shoulder and stated that he felt a rating a little bit higher than zero was warranted.  His representative told him "Now you understand, if you are given an award today, a positive rating, there won't be any additional compensation to what you already are receiving now."  The Veteran stated that he understood that.  The hearing officer, at the end of the hearing, stated "therefore I highly recommend approval," and closed the hearing.  

This exchange confirms what is already demonstrated sufficiently in the May 1997 letter; i.e. that the Veteran had not yet decided whether he wanted to continue his appeal to the Board.  

In February 1998, the RO issued a supplemental statement of the case in which it assigned a 20 percent rating for the Veteran's residuals shrapnel wound left shoulder with retained metallic bodies (minor), effective November 18, 1996.  

In the accompanying letter, the RO told the Veteran that the document was not a final decision on the appeal he initiated.  He was told that he was given 60 days to make any comment he wished concerning the additional information before preparing his case for consideration by the Board.  He was also told that before any case can be prepared for the Board a substantive appeal must be received and that if he had filed a substantive appeal with respect to all issues contained in the statement of the case a response at this time was optional.  He was told that if that supplemental statement of the case contained an issue which was not included in substantive appeal he must respond within 60 days to perfect his appeal of the new issue and if he did not timely file a substantive appeal as to the new issue or issues VA would place his records on the docket for review of the prior issues, if any and the Board would give him a decision.  

The Board grants that this letter could have been worded in a clearer manner with regard to the language that if he had filed a substantive appeal with respect to all issues in the statement of the case a response at this time was optional.  However, he was specifically informed that before a case could be prepared for the Board a substantive appeal had to have been received.  Here, the issue of whether the disability rating, i.e., the percentage, assigned for his residuals shrapnel wound left shoulder with retained metallic bodies (minor) was not a new issue first announced in the supplemental statement of the case because that was the issue addressed in the statement of the case mailed May 1, 1997.  The February 1998 letter did not, therefore, create an additional period of time for the Veteran to file a formal appeal with regard to the disability rating assigned.  Simply stated, the fact that letter could have been better worded does not abrogate from the Veteran's a duty to file a substantive appeal to the Board if he wants to file a claim with the Board, something he simply did not do and clearly understood that he needed to do based on his own letter to the RO dated May 1997.

On April 6, 1998, the RO received a letter from the Veteran, which he titled "Letter of Disagreement."  He referred to the February 1998 document and referenced the language informing him that he had 60 days "to make any comment concerning additional information before preparing my case for the BVA."  He argued that his 20 percent rating should go back to an earlier date, and referred to clear and unmistakable error.  In this letter he made no mention of filing a formal appeal with regard to the percentage assigned for his residuals shrapnel wound left shoulder with retained metallic bodies (minor) and had not yet filed a formal appeal with regard to that issue.  Even with a liberal review of the intent of the letter, the Board finds that this letter did not meet the requirements for a substantive appeal as to the issue of the disability rating (percentage) assigned.  The Board finds that the Veteran's claim was clear and unambiguous.  

The RO correctly construed the April 6, 1998 letter as a notice of disagreement with the effective date assigned for the 20 percent rating.  The April 1998 letter was not a formal appeal and did not perfect the appeal of the April 1997 decision as to the disability rating (percentage) assigned.  The RO correctly treated this April 6, 1998 letter as a notice of disagreement with the effective date assigned for the 20 percent rating, prepared a proper statement of the case as to the issues of (1) an earlier effective date for 20 percent evaluation for service-connected shrapnel wound of the left shoulder, and (2) clear and unmistakable error in the effective date for increased evaluation of the left shoulder, and mailed that statement of the case to the Veteran and his representative on October 19, 1998.  

In December 1998, the RO received a VA Form 9, in which the Veteran stated (1)  that he wanted a retroactive payment for service-connected  shrapnel wound of the left shoulder currently rated at 20 percent; (2) that he disagreed with the October 1998 statement of the case; (3) that March 30, 1976 was not the date of his claim for compensation but rather was April 1, 1969; and (4) noted that despite numerous requests, his service records had not arrived by October 1969.  The RO issued a supplemental statement of the case in December 1998 and the Veteran's representative at the time offered argument as to those issues in July 1999.  

In a November 1999 decision, the Board denied the Veteran's appeal as to the issues of (1) whether clear and unmistakable error was shown in May 1969, August 1976, October 1981, and July 1993 rating decisions which failed to grant service connection and a compensable evaluation for residuals of shrapnel wound to the left shoulder, and (2) entitlement to an effective date earlier than November 18, 1996 for a 20 percent evaluation for residuals of shrapnel wound of the left shoulder.  The Veteran appealed that decision to the Veterans Court.  

In a June 2003 decision, the Veterans Court determined that the Veteran had abandoned any appeal as to the claims of clear and unmistakable error as to the May 1969, August 1976, and October 1981 RO decisions and as to the effective date of the 20 percent rating.  

From the above, it is clear that the Veteran did not perfect his appeal of the April 1997 rating decision in which the RO adjudicated his November 1996 claim for an increased rating for his left shoulder disability and later initiated an appeal only of the November 18, 1996 date assigned, in February 1998, for the 20 percent rating, which was subsequently adjudicated and then deemed "abandoned" as to any appeal to the Veterans Court.  

Finally, as to this issue, although the Board addresses matters which could be construed as jurisdictional, there is no requirement that the Board provide notice as the Board has not raised the issue on its own initiative.  See 38 C.F.R. § 20.101(d).  Rather the Parties have raised the issue in the joint motion and hence, it would not follow that the Board must give notice to the Parties as the Parties clearly are aware of the questions involved.  It was the Veteran's own attorney, within the joint motion, that raised this issue, therefore, more notice is not required.  
  
In summary, the RO closed the Veteran's appeal as to the April 1997 rating decision in which it adjudicated his November 1996 claim for an increased rating for his residuals shrapnel wound left shoulder with retained metallic bodies (minor).  Hence, the appeal of that decision is not before the Board.  

The Board has not neglected the statement in the joint motion that: 

Moreover, the award of a 20 percent evaluation under DC 5303 for Appellant's left shoulder in the February 1998 SSOC appears to be based on problems with restriction in function of his shoulder noted prior to Appellant's stroke (1978) as reported by his wife in a May 1997 statement.  In that statement, Appellant's spouse reported that Appellant had a history of shoulder pain ever since she knew him and at times he would caution her not to put her arms around him due to the pain. Id.  

November 2010 joint motion at 5.  

As the November 1996 claim for an increased rating was adjudicated by the RO and later closed for lack of a formal appeal, and not before the Board, any question regarding the probative value of the Veteran's spouse's statement with regard to a rating after August 19, 1992, is moot.  

There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A.  § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Increased rating - February 4, 1969 to August 19, 1992

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

The Veteran's residuals of a shrapnel wound left shoulder with retained metallic bodies (minor) for the period from February 4, 1969 to August 19, 1992 is currently rated based on criteria for disability of Muscle Group III.  In the October 2009 decision, the Board found that a 10 percent rating was warranted for disability due to a painful scar.  Also in that decision, the Board explained that disability due to the scar can be a manifestation of a shrapnel injury separate from the manifestation reflected in the criteria for rating disability of the muscle.  See Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006) (providing that disability of muscles of the back is separate manifestation from a painful scar).  The RO implemented that decision in a December 2009 rating decision, assigning the rating under Diagnostic Code 5303.  Irrespective of the choice of Diagnostic Code listed by the RO, it clearly stated in that decision that muscle disability due to the Veteran's residuals shrapnel wound left shoulder with retained metallic bodies (minor) did not meet the criteria for more than slight muscle disability and clearly did no more than assign the 10 percent rating for the painful scar.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

If the record shows that different ratings are appropriate based on the facts found during different periods of time, VA should assign such separate ratings, referred to as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  This applies to matters such as the one before the Board, where ratings must be assigned following the revision of s decision after a finding of clear and unmistakable error.  Chotta v. Peake, 22 Vet. App. 80 (2008).  Of note is that although Chotta involved revision of a decision denying service connection, this instant case is functionally equivalent.  The Veterans Court explained that the evidence must be at least in equipoise in order to award a benefit and that if the level of disability could not be determined, a staged rating would not be appropriate.  Id. at 86.  

Criteria for rating muscle disability

In July 1997, revisions were made to that portion of the rating schedule for rating muscle disabilities.  Of note is that the revisions were not intended to be substantive changes.  See 62 Fed. Reg. 30235, June 3, 1997; see also Tropf v. Nicholson, 20 Vet. App. 317 (2006) (finding it significant that "VA's commentary accompanying the reorganization explicitly states, "we d[o] not intent to propose a substantive change."")  Additionally, there have been revisions of the rating criteria for skin disabilities and other statutes and regulations pertinent to this appeal.  Therefore, this decision cites the statute and regulations in effect from 1969 to 1992; the revised versions technically are not for application.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The applicable regulations, found in the Code of Federal Regulations (C.F.R.), for both muscle and skin disabilities, remained unchanged from 1969 to 1992.  

The provisions of 38 C.F.R. § 4.72 provided the following guidance for evaluating muscle injuries:

In rating disability from injuries of the musculoskeletal system, attention is to be given first to the deeper structures injured, bones, joints, and nerves. A compound comminuted fracture, for example, with muscle damage from the missile, establishes severe muscle injury, and there may be additional disability from malunion of bone, ankylosis, etc. The location of foreign bodies may establish the extent of penetration and consequent damage. It may not be too readily assumed that only one muscle, or group of muscles is damaged. A through and through injury, with muscle damage, is always at least a moderate injury, for each group of muscles damaged. This section is to be taken as establishing entitlement to rating of severe grade when there is history of compound comminuted fracture and definite muscle or tendon damage from the missile. There are locations, as in the wrist or over the tibia, where muscle damage might be minimal or damage to tendons repaired by suture, and in such cases requirements for severe ratings are not necessarily met.

38 C.F.R. § 4.72 (1969).  

38 C.F.R. § 4.50 describes muscle injuries in which massive damage is inflicted on the muscle, including intermuscular fusing and grinding and welding together or fascial planes and aponeurotic sheaths.  As indicated by the service treatment records, this regulation is inapplicable to the level of injury suffered by the Veteran.  Similarly, 38 C.F.R. § 4.51 described the type of muscle injury where there was no substantial excess of power or endurance left to do much more than move a joint.  Again, there is no evidence of record that the Veteran's disability approaches such a condition.  38 C.F.R. § 4.52 referred to scar bound muscles that surgical treatment had revealed to be so damaged that the anatomical structures were largely unrecognizable.  Again, that is not shown by the evidence in this case.  38 C.F.R. § 4.53 referred to severe muscle injuries; again this is not applicable to this case.  

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.54.  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.  For rating purposes there are four grades of severity of disability - slight, moderate, moderately severe, and severe.  Id.  The types of disability pictures for these are based on the cardinal symptoms of muscle disability (weakness, fatigue-pain, and uncertainty of movement) and on the objective evidence of muscle damage and the cardinal signs of muscle disability (loss of power, lowered threshold to fatigue, and impairment of coordination).  Id.  

Muscle injuries in the same anatomical region, such as the shoulder girdle and arm, will not be combined but instead the rating for the major muscle group affected will be elevated from moderate to moderately severe, or from moderately severe to sever, according to the severity of the aggregate impairment of function of the extremity.  38 C.F.R. § 4.55(a).  Generally, a muscle injury rating will not be combined with a peripheral nerve paralysis rating for the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(g).  

The RO has rated the Veteran's shrapnel wound disability under the criteria found at 38 C.F.R. § 4.73 Diagnostic Code 5303 for disability of Muscle Group III.  A diagram in the June 1997 VA treatment notes shows a location small in size between the humerus and clavicle.  An associated surgery consult report indicates that the Veteran had tenderness at the acromonial-clavicular joint.  In a January 1997 report of VA examination, the examiner indicated that the Veteran had a one centimeter entrance scar over the left rear clavicle.  From all of the evidence of record it appears clear that the Veteran's shrapnel injury was of small size and affecting only one muscle.  There is no evidence that more than one muscle group was affected by the shrapnel.  No diagnostic code that refers to muscles of the shoulder has higher ratings than Diagnostic Code 5303.  Hence, the Board sees no reason to select a different muscle group.  In other words, the record supports the RO's choice of Diagnostic Code for evaluating this disability.  

A slight muscle disability is one where the injury was a simple wound of muscle without debridement, infection, or effects of laceration.  The service department record would show wound of slight severity or relatively brief treatment and return to duty as well as healing with good functional results.  There would be no consistent complaint of cardinal symptoms of muscle injury or painful residuals.  Objectively, there would be a minimal scar, slight if any evidence of fascial defect,  atrophy, or impaired tonus, no significant impairment of function, and no retained metal fragments.  38 C.F.R. § 4.56(a).  

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment.  There would be an absence of the effect of high velocity missile and of residuals or debridement or of prolonged infection.  Service department record or other sufficient evidence would show hospitalization in service for wound treatment and there would be a record in the file of consistent complaint from first examination forward, of one or more of the cardinal signs or symptoms of muscle disability, particularly fatigue and fatigue pain after moderate use, affecting the particular functions controlled by the injured muscles.  Objective findings would include entrance and (if present) exit scars that were linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue in comparative tests (such tests would include strong efforts, antagonistic muscles relax applied to insure validity of the tests).  38 C.F.R. § 4.56(b).  

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, intermuscular cicatrization.  The service department record or other sufficient evidence would show hospitalization for a prolonged period for treatment of wound of severe grade.  There would be a record in the file of consistent complaint of cardinal symptoms of muscle wounds.  If present, unemployability because of inability to keep up with work requirements is to be considered.  Objectively, there would be entrance (and if present, exit) scars that are relatively large and so situated as to indicate track of missile through important muscle groups.  There would be indications of palpation of moderate loss of deep fascia or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side.  Test of strength and endurance of muscle groups involved, compared with the sound side, would give positive evidence of marked or moderately severe loss.  38 C.F.R. § 4.56(c).  

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  The history and complaints would be like that for moderately severe muscle injury, in an aggravated form.  Objectively, there would be extensive ragged, depressed and adherent scars of skin so situated as to indicate wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would not swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would show positive signs of severe impairment of function.  In electrical tests, reaction of degeneration would not be present but a diminished excitability to Fardism compared with the sound side may be present.  Visible or measured atrophy may or may not be present.  Adaptive contraction of opposing groups of muscles, if present, would indicate severity.  Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone without true skin covering in an area where the bone is normally protected by muscle, is indicative of the severe type.  Atrophy of muscle groups not included in the track of the trapezius and serratus in wounds in the shoulder girdle (traumatic muscular dystrophy), and induration and atrophy of an entire muscle following simple piercing by a projectile (progressive sclerosing myositis), may be include in the severe group if there is sufficient evidence of severe disability.  38 C.F.R. § 4.56(d).  

Muscle Group III includes the intrinsic muscles of the shoulder girdle - pectoralis major I (clavicular) and deltoid and function in elevation and abduction of the arm to shoulder level and acting with muscles in Muscle Group II in forward and backward swing of the arm.  38 C.F.R. § 7.43, Diagnostic Code 5303.  

Under Diagnostic Code 5303, a slight muscle injury is assigned a noncompensable rating whether of the major or minor side (determined by 'handedness"), a moderate muscle injury is assigned a 20 percent rating, again for either the major or minor side, a moderately severe muscle injury is assigned a 20 percent rating if of the minor side and a 30 percent rating if of the major side, and a severe muscle injury is assigned a 30 percent rating if of the minor side and a 40 percent rating if of the major side.  38 C.F.R. § 4.73, Diagnostic Code 5303.  

When determining the severity of musculoskeletal disabilities such as the one at issue, which is at least partly rated on the basis of range of motion, VA must also consider the extent the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  38 C.F.R. § 4.40.  

Criteria for rating scars

Poorly nourished superficial scars with repeated ulceration are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803.  Superficial scars which are tender and painful on objective demonstration are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Other scars are to be rated based on limitation of the part affected.  

Extraschedular ratings

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (1992).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.

The Veterans Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Veterans Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 38 Vet. App. 218, 227 (1995).

In a more recent case, the Veterans Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veterans Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.


TDIU

In the instant case, the record raises the issue of whether a total rating is warranted based on individual unemployability due to the Veteran's residuals shrapnel wound left shoulder with retained metallic bodies (minor).  

A total rating based on individual unemployability due to service-connected disability may (TDIU) may be granted if the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1969-1992).  

Effective September 9, 1975, subsection (b) was added to section 4.16.  See 40 Fed. Reg. 42535 (September 15, 1975).  This subsection provides that it is the established police of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (1975-1992).  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in subsection (a) of § 4.16  Id.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the case.  Id.  

In order to be granted a TDIU, the Veteran's service- connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (1969-1969).

The Veterans Court has explained the relationship between a rating based on § 4.16 as follows:

we hold that a request for TDIU, whether expressly raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  

Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Facts and analysis

The preponderance of evidence found in service treatment records is against assignment of a rating higher than 10 percent for muscle disability.  An April 27, 1968 clinical record documents that the Veteran sustained a fragment wound of the left shoulder area; the wound was cleaned and dressed.  A note from two days later states that there was some evidence of infection and the area was to be excised, cleaned, and dressed.  A May 2, 1968 entry shows that the wound was healing well and there was still pain present.  X-rays the following day revealed a foreign body in the left shoulder.  A note from May 9, 1968 documents that the Veteran's injury was getting better but he still had marked tenderness of the right shoulder.  

A physical profile sheet from the following day documents that he had a painful fragment wound in the right shoulder, with no field duty or heavy lifting, that the condition was temporary, and that the Veteran was medically qualified for duty with limitation.  

This profile shows that the condition was temporary and that the Veteran was to report in June for further profile, providing highly probative evidence against this claim.  

The Board notes the discrepancy in this last report that the fragment wound was of the right shoulder.  Considering all of the other evidence of record, this is deemed a clerical error in the physical profile record.  

A December 1968 report of separation medical examination includes that the Veteran had a normal clinical evaluation of his upper extremities, skin, and musculoskeletal system, and neurologic system.  Importantly, although this report lists as a summary of very small defects and diagnoses that the Veteran had tattoos of the left arm and hemorrhoids, there is no mention of the shrapnel wound, which the Board finds provides highly probative factual evidence against this claim.   

A January 1969 report of separation medical examination provides essentially the same information.  

Similarly, reports of medical history from December 1968 and January 1968 provide evidence that the Veteran had no symptoms of his shrapnel wound at that time.  Although the Veteran indicated that he either then had, or had previously had, eye trouble, severe tooth or gum trouble, and a hernia at age 24, he did not mention his shrapnel wound.  This tends to show that his description of then present symptoms was complete, providing factual evidence against this claim.

Simply stated, the Veteran's own statements to medical provides at this time provides evidence against a finding that he had a problem with the disability in question at these critical time periods.

As indicated above, the criteria for rating muscle disabilities focuses heavily on the nature of the wound and the treatment during service.  These records are highly probative because these records show the extent of the Veteran's shrapnel wound and, more than any other evidence of record or any evidence now available, address many of the criteria applicable to rating such injuries.  This is true in this case more than most because the relevant period under review ended some 17 years ago and contains little else in the way of direct evidence of the Veteran's shrapnel wound.  

The in-service report of possible infection and the retained fragments militate against a finding that the muscle disability was slight.  There is no confirmation of infection making the statement of "possible infection" less important.  Of note is that the presence of retained fragments and possible infection are factors and do not, as a matter of law, preclude a finding that the disability was slight.  

The Veterans Court has extensively analyzed the meaning of factors in rating muscle disabilities and has expressly rejected the argument that any "factor" is dispositive.  See Robertson v. Brown, 5 Vet. App. 70 (1993); Tropf v. Nicholson, 20 Vet. App. 317, 325 (2006) (explaining that the test for rating muscle disabilities is essentially a totality-of-the-circumstances test, with no single factor controlling as a matter of law).  

On the other hand, the relatively superficial nature of the wound (based, in part, on the Veteran's own statements at that time), the statement in the physical profile report that the condition was temporary, the return to duty, the minimal scar, the lack of any findings of fascial defect, atrophy or impaired tonus and, from the examination reports in December 1968 and January 1969, the healing with good functional results without consistent complaints of cardinal symptoms of muscle injuries tends to show that the disability was no more than slight, which the Board finds this highly probative evidence against this claim.  

Considering the criteria for finding a moderate muscle disability, there is no evidence that the wound was through and through or deeply penetrating, no showing of hospitalization for treatment, no record of consistent complaint after the initial month following the injury, and no evidence that the Veteran had fatigue or fatigue -pain on moderate use or any other cardinal symptom.  Objectively there is no evidence that the Veteran had any loss of deep fascia or muscle substance or impairment of muscle tonus or definite weakness or fatigue in comparative tests.  The Board does not find the physical profile of duty limited to not lifting heavy objects to be evidence that the Veteran actually had any of the cardinal symptoms.  

The service treatment records provide compelling evidence that the muscle injury was no more than slight because most of the evidence in these records falls in line with the criteria for a slight injury and overwhelmingly does not fall in line with the criteria for a moderate muscle injury.  

These records also tend to show that the Veteran had no injury to any bone, joint, or nerves.  X-rays noted only that he had a foreign body on the left shoulder; there is no indication from the x-ray report of injury to bone or joint.  There are no reports of neurological symptoms.  This tends to show that a finding of more than slight disability is not warranted based on the applicable criteria, including consideration of 38 C.F.R. § 4.72 (1969).  

Post-service medical records include an April 1970 report from Castle Memorial Hospital of admission for a duodenal ulcer.  A history and physical examination is absent for any reports of a shrapnel wound.  As a history was taken and an examination conducted, the Board finds that this tends to show that his shrapnel wound was not causing any disability at that time and that the Veteran did not have any cardinal symptoms of muscle disability.  This is therefore evidence that the disability was no more than slight, providing evidence against this claim.  

November 1974 reports of medical history and medical examination for the purpose of enlistment in the Reserves are absent for any mention of the shrapnel wound.  This is evidence against his claim because it tends to show that he had no disability or symptoms involving his left shoulder shrapnel wound.  

May and July 1980 records signed by "R.T.", M.D. and "M.A.", M.D. refer to the Veterans cerebral vascular accident and atrial myxoma and include secondary diagnoses of history of pneumonia and history of ulcer operation.  Dr. M.A. referred to the Veteran's sudden onset of a stroke in February 1978.  

These records document that following the stroke he had left facial weakness, decreased sensation over the left face and the entire left side of the body and a decreased position sense on the left side with decreased touch on the left side.  There is no mention of his in-service left shoulder injury or of neurological symptoms resulting from other than the stroke.  

In an August 1980 letter "S.S.", M.D. explains that the Veteran asked that the physician write a letter regarding his medical problems.  Dr. S.S. makes no mention of the Veteran's shrapnel wound, but does list the Veteran's blood pressure, that he had an abnormal neurological examination of the left side of his extremities and face, and that he had right quadrantropic hemianopia.  Dr. S.S. diagnosed residual from a left cerebral vascular accident and post operative right atrial myxoma.  

The Board finds that these records provide evidence against the Veteran's claim.  Simply stated, the Board finds that if he suffered any disability at that time due to the shrapnel wound the Board would expect to see at least some mention of the wound given that these notes document symptoms of the left side of his body and in particular his left upper extremity.  Instead, this evidence attributes the Veteran's symptoms and limitations to his stroke.  This evidence therefore weighs against a finding that he had any nerve damage from the shrapnel wound or any damage other than to the muscle and skin.  

Social Security Administration (SSA) records show that the Veteran's SSA disability benefits are based on a primary diagnosis of a cerebrovascular accident with mild left sided weakness and right homonymous hemianopsia and chronic otitis media.  These records refer to neurological residuals of a cerebral vascular accident - principally of the left side including the upper left extremity, vision difficulties, and cardiac disability.  There is no evidence attributing the Veteran's difficulty with his left upper extremity to his shrapnel wound.  Indeed, viewing these records as a whole, one would not discern that the Veteran had the shrapnel wound, providing more evidence against this claim.  

A May 1988 report of continuing disability interview documents that the Veteran referred to vision difficulty, paralysis of the left hand due to nerve damage, high blood pressure, allergies, a need to carry nitroglycerin, stomach or intestinal trouble, and headaches.  There is no mention of his shrapnel wound.  The left extremity neurological deficits are attributed to the Veteran's cerebrovascular accident with mild left sided weakness and right homonymous hemianopsia.  

Because the list of physical symptoms and disabilities is extensive, the Board finds that this list likely represents all of the Veteran's disabilities and symptoms as of May 1988, providing highly factual evidence against this claim.  The absence of any mention of his left shoulder shrapnel wound and the numerous references to his stroke tends to show that his shrapnel wound was not the cause of any symptoms or disability of the muscles or nerves as of May 1988.  This tends to show that a higher rating is not warranted based on application of any schedular criteria, including 38 C.F.R. § 4.72 (1969).  

In his 1992 claim, the Veteran first provided a general description of his left shoulder shrapnel wound symptoms, stating that he had shrapnel remaining in his shoulder and it bothered him all of the time.  X-rays from December 1992 showed a single 5 mm diameter metallic foreign object located in the superior portion of the acromonial process of the left scapula.  Physical examination at that time revealed a well healed entry wound scar with full range of motion of the shoulder joint and no obvious atrophy, weakness or change in sensation grossly.  

A December 1992 social work summary includes a history provided by the Veteran that he had worked for steel company in 1969 after service.  After the company went bankrupt he worked in a county water department until 1977 when he moved and began working for the state at a job at an airport.  The Veteran reported that these jobs allowed him to work mainly on his own and he was able to tolerate job stress.  This report also documents that the Veteran had a stroke and subsequently retired.  

The Veteran's medical history is documented as hospitalization in the 1970's for malaria, an ulcer, and hemorrhoidectomies.  He reported that he suffered from left side paralysis and weakness due to his stroke.  This report also states "He suffers from chronic pain from his shrapnel wounds."  This report contains no other mention of symptoms of or disability associated with this left shoulder shrapnel wound.  

This report establishes only that the Veteran had pain of his left shoulder.  While some evidence of disability, the evidence does not go to show any disability prior to December 1992 and is therefore not particularly probative of the rating that should be assigned for the period ending in August 1992.  

Moreover, the report does not provide evidence that meets the criteria for a rating higher than 10 percent for a muscle disability.  Pain alone, in the context of the rating criteria, does not warrant a finding that the Veteran had moderate disability of Muscle Group III.  There is no finding of limitation of function due to the pain so a compensable rating based on 38 C.F.R. § 4.40 is not warranted.  

VA treatment notes from 1992 and 1993 and a report of hospitalization for PTSD from June to August 1993 fail to add any evidence favorable to his claim.  The physical examination and past medical history sections of the hospitalization report do not mention the shrapnel wound, providing more factual evidence against this claim.   

In an October 1996 writing, the Veteran contended that the shrapnel lodged in his left shoulder caused him to lose the use of his left arm and hand, with extreme pain in the left side of his body.  The Board finds that this is a significantly different cause of his left side disability than that shown by the extensive medical evidence (just described above) which provides that his stroke caused his left upper extremities paralysis.  That the Veteran was treated by medical professionals for symptoms involving his left upper extremity and those professionals never even mentioned his shrapnel wound or retained metal fragment (but rather attributed the left arm symptoms to his stroke) tends to show that the medical professionals did not believe that his shrapnel injury caused these symptoms.  

The Board finds that if the shrapnel had contributed to his then current level of disability of the left arm and hand, one would expect that at least a mention of the injury would be found in the treatment notes.  As between the Veteran's opinion and the opinion of medical professionals as to the cause of his left upper extremity neurological or muscular deficits, the Board finds the medical professionals opinion to be more probative because they have greater pertinent training and experience than the Veteran in the area of medical matters.  

A VA examination report from January 1997 includes the Veteran's report that he has had parasthesias present over the past 30 years.  He reported that pain increased in cold weather.  He also reported that symptoms were present prior to the cerebral vascular accident.  

Physical examination at this time revealed a one centimeter entrance scar and palpable shrapnel.  A diagnosis included that the Veteran had chronic shoulder pain coupled with decreased strength and sensation of his left arm secondary to remote shrapnel wound.  

This report has very limited probative value with regard to the extent of disability due to the Veteran's shrapnel wound for the period ending in 1992 because the report was rendered after examination some four and one half years after August 1992, the end of the period of time which is the subject of this appeal.  

In this case, the Board finds earlier evidence, just described, more highly probative of the relevant time frame.  

1997 treatment records from Tripler Army Medical Center include the Veteran's report that the retained metallic fragments in his left shoulder were causing pain.  The foreign object was palpable posteriorly at the left acromioclavicular joint.  A September 1997 consultation sheet shows that the Veteran reported that his pain had become progressively worse during the previous year.  A letter from the Veteran's representative dated in November 1997 states that the Veteran had the last of the shrapnel removed from his shoulder the previous month.  

Again, this evidence comes so far after the relevant period that the Board finds it is of little probative value.  

In June 1997 VA received a statement from the Veteran's spouse.  She reported that the Veteran had pain of his left shoulder for as long as she could remember.  A Certificate of Marriage shows that the Veteran was married to his spouse in 1976.  His spouse stated "I could never put my arms around him and hug him without him telling me watch my shoulder."  

This is evidence only of pain on pressure.  It therefore does not tend to show that a compensable rating is warranted under Diagnostic Code 5303.  The Board is cognizant of the fact that in the October 2009 rating decision it found the spouse's statement probative with regard to a painful scar.  However, the criteria for a compensable rating for a painful scar is not the same criteria as that for a compensable rating under Diagnostic Code 5303.  This is not evidence fatigue or pain after moderate use affecting the particular functions controlled by the injured muscles.  Nor is it evidence of pain on use or limitation of motion due to pain.  See 38 C.F.R. § 4.40.  In short, the statement from the Veteran's spouse is not probative of a finding that he had moderate disability of the muscle at any time between 1969 and 1992.  

Beyond the above, the credibility of such statements is in severe question.  In this regard, it is important to cite the fact that the Veteran's highly meritorious service is not in question.  He has received a 100% disability compensation for PTSD since August 1992 which is, in reality, the dilemma with this case:  The Veteran (through his attorney) is attempting to show that he had a more severe problem prior to 1992 because any finding of a greater problem after 1992 provides the Veteran with no more additional compensation.  However, prior to 1992 the Veteran made almost no reference to a problem with the disability at issue while being extensively evaluated and treated for other problems, undermining his contentions in this case and those of his spouse. 

In June 1997, the Veteran testified at a personal hearing held at the RO.  He testified that he was not currently employed.  1997 hearing transcript at 4.  When asked by his representative why he was not employed, the Veteran replied as follows:  
"Well, I guess, I can't lift up anything with my left, you know.  And then my right hand, I use only my right hand you know.  It's kinda hard to do a job with only one hand you know.  An my left hand is, as I said, you know, is limited."  Id.  

During the hearing, the Veteran implied that his symptoms from the shrapnel wound had worsened, stating that "now it bothers me more, more so! I guess it was with aging creeping up you know".  Id. at 3.  When asked how long he had suffered from problems with his shoulder, the Veteran reported that it was since the 1980's.  Id. at 5.  He also testified that he reported his shoulder problems in the context of VA treatment in the 1990's.  Id.  

VA treatment notes from May 1996 to June 1996 contain no mention of symptoms of the Veteran's shoulder.  In a note dated in early June 1997 documents the Veteran's report of decreased range of motion and strength of the left shoulder with pain increasing over the past three months.  He had pain at 110 degrees of forward flexion and on internal rotation.  

Taken together, the Board finds that the 1997 testimony and the VA outpatient treatment records tend to show that no more than a slight muscle disability occurred sometime after 1995.  All other medical evidence of record shows that the Veteran's disability, which resulted in left upper extremity deficits and resulted in unemployment, was due to his stroke.  Hence, the Board affords little probative weight to the Veteran's testimony regarding the extent of his disability as that testimony may apply to disability prior to 1993.  The Board finds that the Veteran's statements, and those of his spouse, are outweighed by the post-service medical records, regarding any muscle injury, including statements made by the Veteran himself during the critical period in question. 

Based on the above analysis, the preponderance of evidence of record shows that the Veteran's left shoulder shrapnel injury resulted in no more than slight muscle disability between 1969 and 1992.  

The preponderance of evidence of record also shows that the Veteran's residuals shrapnel wound left shoulder with retained metallic bodies (minor) did not render him unable to secure or follow a substantially gainful occupation during the period from February 4, 1969 to August 19, 1992.  In this regard, the December 1992 social work summary provides compelling evidence against assigning a TDIU.  That evidence included that he worked for steel company in 1969 after service, and after that company went bankrupt he worked in a county water department until 1977 when he moved and began working for the state at a job at an airport.  The Veteran reported that these jobs allowed him to work mainly on his own and he was able to tolerate job stress.  This report also documents that the Veteran had a stroke and subsequently retired.  There is no evidence showing that his work in any of the jobs until his stroke was marginal employment.  The lack of any mention of his Veteran's residuals shrapnel wound left shoulder with retained metallic bodies in the social work summary or in the SSA records with regard to employment tends to show that his Veteran's residuals shrapnel wound left shoulder with retained metallic bodies did not cause him to be unable to secure or follow a substantially gainful occupation during the period on appeal.  

The Board finds that this evidence outweighs his later reports to the extent that those reports could be construed as asserting that his residuals shrapnel wound left shoulder with retained metallic bodies rendered him unemployable.  This is because the earlier records just referred to were created more contemporaneous to the period of interest and are more detailed.  His only service connected disability during that period was his Veteran's residuals shrapnel wound left shoulder with retained metallic bodies.  It is noted that under 38 C.F.R. § 4.16(b) the threshold requirement for submitting evidence to the Director, Compensation and Pension Service, for extra-schedular consideration, is that the individual is unemployable by reason of service-connected disabilities.  Here, the preponderance of the evidence shows that he was not unemployable by reason of service-connected disability from February 4, 1969 to August 19, 1992, and hence, neither a TDIU rating or referral is warranted.  

As to the Veteran's scar, there is no evidence to support a rating higher than 10 percent for disability resulting from the scar as the evidence does not show that the scar resulted in any limitation of function during the period from 1969 to 1992.  The Board finds that the post-service medical records, as a whole, would provide highly probative evidence against such a finding.    

Nor is there evidence in this case to warrant referral for extraschedular consideration.  Pain on motion, painful scars, and the cardinal signs and symptoms of muscle injuries encompass all symptoms that have even been referred to in the record.  There is no indication that the schedular ratings do not contemplate all symptoms and levels of the Veteran's disability over the relevant period of time.  

Hence, the Board must deny the appeal as to entitlement to a disability rating higher than 10 percent for residuals shrapnel wound left shoulder with retained metallic bodies (minor), for the period from February 4, 1969 to August 19, 1992.  The evidence in this case is not close and raises no reasonable doubt.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Veterans Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

When the issue involves what disability rating is to be assigned, § 5103(a) notice should include that schedular or nonschedular ratings are determined by applying relevant Diagnostic Codes, found in title 38 of the Code of Federal Regulations, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Cf. Dingess v. Nicholson, 19 Vet. App. 473, 488 (2006).  This notice should provide examples of the types of evidence that the claimant can submit or request VA assistance in obtaining.  Id.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Ultimately this appeal has its roots in an earlier decision by the Board itself that found clear and unmistakable error in an RO decision.  In Chotta v. Peake, 22 Vet. App. 80 (2008), the Veterans Court directly addressed VA's "duty to assist in determining the level of disability for purposes of awarding a rating after the Secretary has revised a decision denying service connection."  The instant case is similar.  The Veterans Court set out three directions to the Board:

First that the Veteran must not only seek out records of relevant medical treatment but also advise the appellant to submit lay evidence of observable symptoms.  Id. at 84.  

Second, the Board must then assess whether the claim can be rated on available evidence.  Id.  

Third, that if the disability could not be rated on available evidence the Board must determine if a medical opinion is necessary to make a decision on the claim.  Id. at 85.  

In a January 1998 writing, the Veteran stated that he believed the degree of disability of a 20 percent rating was present from the time that he first applied for benefits.  He did not describe any observable symptoms of the disability, but only that he believed that the shoulder wound had been deserving of a 20 percent rating since he initially filed his claim for benefits for this disability.  The Board notes that this was shortly after separation from service.  

In February 2005, the Veteran's representative engaged in a conference with a Decision Review Officer at the RO.  The agreed upon actions were that the Veteran would be asked to provide medical evidence regarding his appeal, after which a determination would be made as to the practicality of a VA examination to obtain a retrospective opinion and to determine if the evidence of record showed that a compensable evaluation may be granted.  

In July 2005, the RO sent a letter to the Veteran requesting additional evidence.  In that letter the RO informed the Veteran that besides submitting medical evidence the Veteran could submit statements from other individuals who were able to describe from their knowledge and observations how his disability had become worse.  

Given that the Veteran is seeking a higher rating for the period of time from 1969 to 1992, the statement in the July 2005 letter requesting evidence of how the disability became worse is unclear (however, this is a complex situation).  Given that the Veteran is represented by an attorney and that the Veteran obviously knows the pertinent time frame at issue, the Board does not find this statement to be so confusing as to necessitate additional requests for evidence or information.  The Board finds it likely that the Veteran would not limit the submission of evidence in the manner that the RO had stated, but would logically have included any available lay statements from individuals who could report as to observable symptoms during the relevant time frame, including his own such observations.  The fact that he is represented by an attorney with extensive experience only supports this finding.  The Veteran has not submitted any additional evidence or asked VA to assist him in obtaining any additional evidence.  A remand on this basis would be a worthless gesture.

In looking at the totality of circumstances in this case, particularly the notice of disagreement and substantive appeal of the Veteran's attorney, the Board finds that additional notice to the Veteran would serve no constructive purpose.  The Board finds that the Veteran's attorney, in particular, clearly and unambiguously knows what evidence is needed to prevail in this case. 

In January 2008 the Board remanded the matter for the RO to obtain any Social Security Administration (SSA) disability records.  These were obtained and have been associated with the claims file.  

In a letter sent to the Veteran in April 2006 he was told that the disability rating to be assigned depended on the nature and symptoms of his condition, the severity and duration of the symptoms and the impact of the condition and symptoms on employment.  There is no limitation of the types of evidence that he could submit.  In October 2008, VA sent a letter to the Veteran informing him as to how VA assigns disability ratings and providing him with the criteria for rating disabilities of Muscle Group III.  He was also told that statements from people who have witnessed how the disability affected him could be submitted.  

As the Veterans Court has explained, a TDIU is merely another way for a veteran to receive a higher rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Under the facts of the instant case, whether a TDIU is warranted is not a separate claim.  Id.  The Board therefore has jurisdiction to decide whether a higher rating, based on any applicable criteria, is warranted.  The Board has also considered whether the Veteran would be prejudiced by the Board here addressing whether a TIDU is warranted for the period from February 4, 1969 to August 19, 1992.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The RO informed him in the April 2006 letter that the impact of the condition and symptoms on employment is part of the criteria for assigning a disability rating.  In the instant decision, the reason the Board determines that a TDIU is not warranted is because his only service-connected disability during the period from February 4, 1969 to August 19, 1992 did not impact his employment.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In July 2009, the RO issued a Supplemental Statement of the Case readjudicating the issue on appeal.  This, coupled with the notice provided in the July 2005, April 2006, and October 2008 letters, together with the time and opportunity for the Veteran to provide additional information and evidence, cured the timing defect in the notice..  Hence it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

Of note is the first duty enumerated in Chotta was satisfied by these letters, along with the Board's assistance in obtaining the Veteran's SSA disability records.  Having assembled all evidence of record, the Board determined that the claim could be rated on the available evidence.  This satisfies the second duty listed in Chotta.  

As to the third duty listed in Chotta, there is no evidence that supports a finding that a higher rating is warranted in this case that is not outweighed by highly probative evidence against this claim, as cited above.   

The Board has paid particular attention to the Veterans Court's statement that "if the record raises a question as to whether the appellant' symptoms were caused by the service connected condition or something else, then an etiology opinion may be required."  Chotta 22 Vet. App. at 85.  Here, the Board notes that the Veteran has stated that his shrapnel injury caused extensive disability of his left arm beginning in 1980.  There is sufficient medical evidence of record to overwhelmingly demonstrate that the extensive disability of the Veteran's left upper extremity, along with the left side of his body and face in general, resulted from his cerebral vascular accident just prior to 1980.  Because there is sufficient evidence of record to decide the issue, no medical opinion or examination is necessary.  See 38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79, 84-85 (2006) (noting that under 38 U.S.C.A. § 5103A(d) VA has no duty to provide an examination if there is sufficient competent medical evidence of record to decide the claim).  The Board finds that the medical evidence of record is sufficient to decide the issue on appeal, providing what can only be described as overwhelming evidence against this argument to the point that an additional medical evaluation would be a worthless gesture.  The Board also finds that the medical evidence in this case regarding the cause of the Veteran's primary disability in the left upper extremity is clear, to the point that an additional medical opinion in this case would serve no constructive purpose.  Additional development of this issue, in light of the evidence in the record, will not provide a basis to grant additional compensation to the Veteran, beyond which the VA has granted.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


